DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:  
In claim 5, line 16, the recitation “relative to said tip,” should read –relative to said tip, and--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotation-control members” in claim 3, line 2, and claim  5, line 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said rotatable body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “said rotatable body” in claim 1, line 5, should read –said rotatable interference body--.
Claim 1 recites the limitation "said surface" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that both recitations of “said surface” in claim 1, lines 6 and 7, should read – said external surface--.
Claim 1 recites the limitation "said interference body" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “said interference body” in claim 1, line 7, should read –said rotatable interference body--.
Claim 1 recites the limitation "said grooves" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “said grooves” in claim 1, line 9, should read –said first and second tapered grooves--.
Claim 1 recites the limitation "said body" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that both recitations of “said body” in claim 1, line 11, should read –said rotatable interference body--.
Claim 1 recites the limitation "said valve" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that both recitations of “said valve” in claim 1, line 12, should read –said improved stopcock valve--.  Similarly, claim 3 recites the limitation “said valve” in lines 2 and 4, and is rejected for the same reason as claim 1, above.
Claim 2 recites the limitation "said two groove shaped apertures" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “said two groove shaped apertures” in claim 2, line 1, should read – said first and second tapered grooves--.  Similarly, claim 4 recites the limitation “said two groove shaped apertures” in line 1, and is rejected for the same reason as claim 2, above.
Claim 5 recites the limitation "said rotatable body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “said rotatable body” in claim 5, line 5, should read –said rotatable interference body--.
Claim 5 recites the limitation "said surface" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that both recitations of “said surface” in claim 5, lines 6 and 7, should read – said external surface--.
Claim 5 recites the limitation "said interference body" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “said interference body” in claim 5, line 7, should read –said rotatable interference body--.
Claim 5 recites the limitation "said grooves" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “said grooves” in claim 5, line 9, should read –said first and second tapered grooves--.
Claim 5 recites the limitation "said body" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that both recitations of “said body” in claim 5, line 11, should read –said rotatable interference body--.
Claim 5 recites the limitation "said valve" in lines 12, 17 and 19.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that all recitations of “said valve” in claim 5, lines 12, 17 and 19, should read –said improved stopcock valve--.
Claim 5 recites the limitation "said two groove shaped apertures" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “said two groove shaped apertures” in claim 5, line 13, should read – said first and second tapered grooves--.
Claim 5 recites the limitation "said two groove shaped" in line 15; however, this recitation appears to be incomplete, because the claim lacks the structure which is being described by the recitation “two groove shaped”.  For the purpose of examination, it is assumed that the recitation “the two groove shaped” in claim 5, line 15, should read –the first and second tapered grooves--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US4881718 (“Champagne”).
Regarding claim 1, Champagne discloses (see figs. 1-3) an improved stopcock valve, comprising:
a valve body (10), said valve body having at least one inlet port (14) and at least one outlet port (16), said valve body having an internal cavity (12) in communication with said at least one inlet port and said at least one outlet port; and,
a rotatable interference body (mainly defined by 26 and 28) having a through-bore (30) therein, said rotatable body having an external surface, said through-bore having a first opening (upstream opening of passage 30 in direct fluid communication with groove 32; see fig. 2) to said surface and a second opening (downstream opening of passage 30 in direct fluid communication with groove 34; see fig. 2) to said surface, said interference body positioned within said internal cavity of said valve body (see figs. 1-3), said external surface including a first tapered groove (32) in communication with said first opening and a second tapered groove (34) in communication with said second opening, said grooves arranged to be in communication with said at least one inlet port and said at least one outlet port upon rotation of said body (upstream groove 32 is in communication with the inlet port 14, and downstream groove 34 is in communication with the outlet port 16), wherein said body is arranged to be rotated to occlude fluid flow through said valve (see position of fig. 3) or to adjustably regulate fluid flow through said valve via said through-bore (see by example position of fig. 2).
Regarding claim 2, Champagne discloses said two groove shaped apertures (32 and 34) have a tip (tapered tip of grooves 32 and 34 distal from through-bore 30) and an end (enlarged end of grooves 32 and 34 directly adjacent through-bore 30), said tip increases in width towards said end (see figs. 1 and 2).
Regarding claim 4, Champagne discloses said two groove shaped apertures (32 and 34) have a tip (tapered tip of grooves 32 and 34 distal from through-bore 30) and an end (enlarged end of grooves 32 and 34 directly adjacent through-bore 30), said tip increases in depth towards said end (see cross-section of fig. 2, grooves 32 and 34 increase in radial depth in a circumferential direction towards the through-bore 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Champagne, as applied to claim 1 above, in view of US3684241 (“Hartmann”).
Regarding claim 3, Champagne discloses said rotatable interference body (26) includes a rotation-control member (actuator shaft 28 and inherently an actuator/handle that would be connected thereto to apply torque to turn the rotatable interference body 26); however, Champagne does not disclose said valve having a pair of rotation-control members, wherein said rotation-control member of said rotatable interference body is arranged to move between said pair of rotation-control members of said valve. 
Hartmann teaches a valve having a rotatable interference body (mainly defined by 15, 16 and 54) includes a rotation-control member (52), said valve having a pair of rotation-control members (64 and 65), wherein said rotation-control member of said rotatable interference body is arranged to move between said pair of rotation-control members of said valve (member 52 rotates between fully open and closed positions defined by abutment with rotational limit stops 64 and 65), to define valve cut-off and valve open positions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champagne by configuring the valve to have a pair of rotation-control members and said rotation-control member of said rotatable interference body being configured to have a stop tab, which is arranged to rotationally move between said pair of rotation-control members of said valve, to define valve cut-off and valve open positions, as taught by Hartmann. 
Claim(s) 5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Champagne in view of Hartmann.
Regarding claim 5, Champagne discloses (see figs. 1-3) an improved stopcock valve, comprising:
a valve body (10), said valve body having at least one inlet port (14) and at least one outlet port (16), said valve body having an internal cavity (12) in communication with said at least one inlet port and said at least one outlet port; and,
a rotatable interference body (mainly defined by 26 and 28) having a through-bore (30) therein, said rotatable body having an external surface, said through-bore having a first opening (upstream opening of passage 30 in direct fluid communication with groove 32; see fig. 2) to said surface and a second opening (downstream opening of passage 30 in direct fluid communication with groove 34; see fig. 2) to said surface, said interference body positioned within said internal cavity of said valve body (see figs. 1-3), said external surface including a first tapered groove (32) in communication with said first opening and a second tapered groove (34) in communication with said second opening, said grooves arranged to be in communication with said at least one inlet port and said at least one outlet port upon rotation of said body (upstream groove 32 is in communication with the inlet port 14, and downstream groove 34 is in communication with the outlet port 16), wherein said body is arranged to be rotated to occlude fluid flow through said valve (see position of fig. 3) or to adjustably regulate fluid flow through said valve via said through-bore (see by example position of fig. 2).
wherein said two groove shaped apertures have a tip (tapered tip of grooves 32 and 34 distal from through-bore 30) and an end (enlarged end of grooves 32 and 34 directly adjacent through-bore 30), said tip increases in perimeter towards said end (grooves 32 and 34 increase in width in a circumferential direction towards through-bore 30),
wherein said tip and said end of each of said two groove shaped have a depth, said depth increases in distance towards said end relative to said tip (see cross-section of fig. 2, grooves 32 and 34 increase in radial depth in a circumferential direction towards the through-bore 30),
wherein said rotatable interference body (26) includes a rotation-control member (actuator shaft 28 and inherently an actuator/handle that would be connected thereto to apply torque to turn the rotatable interference body 26).
However, Champagne does not disclose said valve having a pair of rotation-control members, wherein said rotation-control member of said rotatable interference body is arranged to move between said pair of rotation-control members of said valve. 
Hartmann teaches a valve having a rotatable interference body (mainly defined by 15, 16 and 54) includes a rotation-control member (52), said valve having a pair of rotation-control members (64 and 65), wherein said rotation-control member of said rotatable interference body is arranged to move between said pair of rotation-control members of said valve (member 52 rotates between fully open and closed positions defined by abutment with rotational limit stops 64 and 65), to define valve cut-off and valve open positions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champagne by configuring the valve to have a pair of rotation-control members and said rotation-control member of said rotatable interference body being configured to have a stop tab, which is arranged to rotationally move between said pair of rotation-control members of said valve, to define valve cut-off and valve open positions, as taught by Hartmann. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO2013079697, US10301050 and US5524863 disclose a rotary valve having diametrically opposed grooves.  US2902253 discloses a rotary valve having a tapered groove disposed adjacent a through bore of a rotary plug.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753